UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 2, 2012 Shengkai Innovations, Inc. (Exact name of registrant as specified in its charter) Florida 001-34587 11-3737500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No.106 Zhonghuan South Road, Airport Industrial Park Tianjin, People's Republic of China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (86) 22-5883 8509 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On July 2, 2012, Shengkai Innovations, Inc. (the “Company”)received a notification letter (the “Notice”) from NASDAQ's Listing Qualifications Department (“NASDAQ”) advising the Company that for 30 consecutive trading days preceding the date of the Notice, the bid price of the Company’s common stock had closed below the $1.00 per share required for continued listing on The NASDAQ Global Market pursuant to NASDAQ Marketplace Rule5450(a)(1)(the “Minimum Bid Price Rule”). The Notice has no effect on the listing of the Company’s common stock at this time and the Company’s common stock will continue to trade on the NASDAQ Global Market under the symbol “VALV.” The Notice also stated that the Company would be provided 180 calendar days (about 6 months), or until December 31, 2012, to regain compliance with the Minimum Bid Price Rule. To do so, the bid price of the Company’s common stock must close at or above $1.00 per share for a minimum of ten consecutive business days prior to that date. If the Company does not regain compliance by December 31, 2012, the Company may be eligible for an additional grace period if it applies to transfer the listing of its common stock to The NASDAQ Capital Market.To qualify, the Company would be required to meet the continued listing requirements for market value of publicly held shares and all other initial listing standards for The NASDAQ Capital Market, with the exception of the minimum bid price requirement, and provide written notice of its intention to cure the minimum bid price deficiency during the second compliance period by effecting a reverse stock split if necessary.If the NASDAQ staff determines that the Company will not be able to cure the deficiency, or if the Company is otherwise not eligible for such additional compliance period, NASDAQ will provide notice that the Company's common stock will be subject to delisting.At that time, the Company may appeal the delisting determination to a Listing Qualifications Panel. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Shengkai Innovations, Inc. (Registrant) July 5, 2012 /s/ Wang Chen (Date) Wang Chen Chief Executive Officer
